DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because of the purported meritorious qualities described using editorial language, specifically “accurately and reliably”.  Correction is required.  See MPEP § 608.01(b).

The title of the invention includes a prelude which is not descriptive.  A new title is required that is more concisely indicative of the invention to which the claims are directed. 
The following title is suggested: USING A CONVOLUTION NEURAL NETWORK TO AUTO-DETERMINE A FLOOR HEIGHT AND FLOOR HEIGHT ELEVATION OF A BUILDING.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al., (US 2013/0077819) in view of Sun et al., (US 2018/0165616) and further in view of Young et al., (US 2019/0025062).

Regarding claim 1: Du teaches a  method of detecting a first floor height (FFH) of a first floor of a building relative to a terrain or surface of a parcel of land on which the building is located [¶0040 teaches: The user may choose to record position points (sometimes referred to as property points) at the corners of the building on a parcel, or perhaps continuously records the position information as the user walks around the periphery of the building structure.], the method comprising: 
obtaining information on a building footprint of the building on the parcel of land [¶0004 teaches: a parcel based building footprint auto-extraction methodology].
However, it does not appear that Du explicitly teaches applying an image of the building to a CNN-based AI engine that has been trained to identify a first floor of a building from the image; analyzing the image with the CNN-based AI engine and determining the FFH of the building; extracting digital elevation map information of the terrain and/or surface from a dataset for the parcel of land; converting the FFH of the building to a first floor elevation (FFE) from the FFH and the digital elevation map information; and identifying a location at an adjacent grade point along the building footprint so as to determine an elevation of the location and the FFE of the building at the location.
In a related field of endeavor, Sun teaches applying an image of the building [¶0071 teaches: Methods Based on Imagery Anaysis] to a CNN-based AI engine  [¶0083 teaches: The present invention performs TIN intersection in various software platforms including open-source software such as QGIS and GRASS, or commercial software such as ESRI ArcGIS.] that has been trained to identify a first floor of a building from the image [¶0119 teaches: The First Impacting Water Surface Elevation for a structure can be determined by bringing in structure characteristics at that location, such as Lowest Structure Elevation (a.k.a. Lowest Floor Elevation or First Floor Elevation). The First Impacting Water Surface Elevation is the one that is equal to the Lowest Structure Elevation.]; 
analyzing the image with the CNN-based AI engine and determining the FFH of the building [¶0065 teaches: Based on various inputs, algorithms, computer code, Geospatial Information System (GIS) capabilities…and estimates stream flows and water surface elevations at various locations; and ¶0119 teaches: The First Impacting Water Surface Elevation for a structure can be determined by bringing in structure characteristics at that location, such as Lowest Structure Elevation (a.k.a. Lowest Floor Elevation or First Floor Elevation). The First Impacting Water Surface Elevation is the one that is equal to the Lowest Structure Elevation.]; 
extracting digital elevation map information of the terrain and/or surface from a dataset for the parcel of land [¶0081 teaches: A Digital Elevation Model (DEM) is a digital model or 3D representation of a terrain's surface. The present invention generates water depth grid by subtracting DEM from the water elevation grid. The water depth grid greater than or equal to zero is selected to create a binary grid (cell value of zero or one): 0 (zero) represents water depth value at a grid cell is lower than a corresponding DEM cell value, 1 (one) represents water depth value at a grid cell is greater than or equal to the corresponding DEM cell value.]; 
converting the FFH of the building to a first floor elevation (FFE) from the FFH and the digital elevation map information [¶0119 teaches: The First Impacting Water Surface Elevation for a structure can be determined by bringing in structure characteristics at that location, such as Lowest Structure Elevation (a.k.a. Lowest Floor Elevation or First Floor Elevation). The First Impacting Water Surface Elevation is the one that is equal to the Lowest Structure Elevation.].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sun’s teaching of algorithms to determine first floor elevation into Du’s method for the benefit, as taught by Sun, of  using to advantage an application by pointing mobile devices on which relevant information is superimposed on a view finder or screen to view manmade structures at their location, with a virtually visible water level to show how high it would reach on the side of the structure. [Sun, ¶0158]
However, it does not appear that Du modified by Sun explicitly teaches identifying a location at an adjacent grade point along the building footprint so as to determine an elevation of the location and the FFE of the building at the location.
In a related field of endeavor, Young teaches identifying a location at an adjacent grade point along the building footprint so as to determine an elevation of the location and the FFE of the building at the location [¶0110 teaches: the generic elevation change may be classified as a specific type of structural feature based on data collected during feature traversal. For example, the generic elevation change may be classified using machine learning techniques, such as neural networks or any other known classification technique; and ¶0175 teaches: feature descriptors associated with a floor feature may include: … an elevation variance a plurality of points inside a structure on the floor feature; an extent of the floor feature (e.g. a center point, a radius, and a bounding polygon for all points on the floor feature); signal/sensor data associated with the floor feature (e.g. compressed RF statistics, average RSSI, Wi-Fi access points, BLE nodes, and magnetic signatures); associated feature links ( e.g. stair features, elevator features, entrance/exit features, and the like that are adjacent to the floor feature)].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Young’s teaching of determining an elevation of a location into Du modified by Sun’s method for the benefit, as taught by Young, of  improving structural feature location accuracy and providing a more complete description of the structural feature. [Young, ¶0106]

Regarding claim 17: the essence of the claim is taught above in the rejection of claim 1.
In addition, Sun teaches further comprising: retrieving base flood elevation (BFE) information for the structure [¶0190 teaches: to first determine a flooding "threshold" stage]; and determining a floor elevation of the building that is at least higher than the BFE by a predetermined amount so as to determine whether the building would experience flood damage during an occurrence of a flood that corresponds in size with a base flood [¶0191 teaches: the preset invention then identifies the historical stages higher than that threshold. The present invention produces various analytics to provide valuable insights such as how many times this location was inundated in the past; how severe each time was; and how much estimated damage it endured].
The motivation to combine is the same as for claim 1. [See teaching above]

Regarding claim 19: the claim is merely a system for detecting a first floor height of a first floor building relative to a terrain or surface of a parcel of land on which the building is located, the system comprising carrying out the method of claim 1. Du teaches A system, method and computer program product [Abstract]. Therefore, the rejection of claim 1 applies equally as well to this claim.

Regarding claim 20: the claim is merely a non-transitory computer readable storage device that contains computer readable instructions that when executed by a processor cause the processor to perform the method of claim 1. Du teaches a system, method and computer program product [Abstract]. Therefore, the rejection of claim 1 applies equally as well to this claim.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du modified by Sun in view of Young and further in view of Nakahara et al., A fully connected layer elimination for a binarized convolutional neural network, (2017 27th FPL, 2017, pp. 1-4).

Regarding claim 3: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Du modified by Sun and in view of Young explicitly teaches further comprising: training the CNN-based AI engine by inputting training images and ground truth images to the CNN-based AI engine, and backpropagating losses so as to establish data extraction parameters for a data extraction network portion of the CNN-based AI engine.
In a related field of endeavor, Nakahara teaches further comprising: training the CNN-based AI engine by inputting training images and ground truth images to the CNN-based AI engine, and backpropagating losses so as to establish data extraction parameters for a data extraction network portion of the CNN-based AI engine [See Fig 1].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nakahara’s teaching of image inputs into a CNN-based AI engine to establish data extraction parameters into Du modified by Sun and in view of Young’s method for the benefit, as taught by Nakahara, of realizing high-performance with less hardware. [Nakahara, IV. FPGA Implementation]

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Klose, (US Patent No 11,120,557) teaches analyzing photographs depicting a structure on real property and estimating the first floor elevation or height on the real property;
Mantey et al., (US 2021/0110564) teaches systems and methods of automating the generation of an estimate of the first floor elevation of a building;
Kottenstette et al., (US 2017 /0076438) teaches determining heights of one or more regions in a target image and determining a geometric object property in a target image using deep learning and object detection;
Taylor et al., (US 2015/0347872) teaches generating a disparity map providing elevation information; and
Green et al.,  (US Patent No 8,655,595) teaches systems and methods for quantifying flood risk.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/Primary Examiner, Art Unit 2485